DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a visual alert component, an audio alert component, and a wireless communication component in claim 1; and 
a safe driving visual signal component in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Srirangam Narashiman et al. (US 20190279009 A1).

Regarding claim 1, Srirangam Narashiman discloses a distracted driver detection device (fig. 10; [0028] and [0040]: [0028] A facial detection system may be used to determine the location of a face in images to then analyze the facial movements for distracted driving.), comprising: 
a processor (fig. 10 processor(s) 1010. [0065] The memory/storage 1030 may include a memory 1032, such as a main memory, or other memory storage, and a storage unit 1036, both accessible to the processors 1010 such as via the bus 1002. The storage unit 1036 and memory 1032 store the instructions 1016 embodying any one or more of the methodologies or functions described herein. The instructions 1016 may also reside, completely or partially, within the memory 1032, within the storage unit 1036, within at least one of the processors 1010 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 1000. Accordingly, the memory 1032, the storage unit 1036, and the memory of the processors 1010 are examples of machine-readable media.); 
a video camera configured to provide video input to the processor ([0025] A camera may be positioned in the vehicle to capture the facial movements of the driver 110 for the driver state monitor. [0027] The driver state monitoring process 300 may begin by capturing a series of images 315 of a driver 305, while driving a vehicle, with a RGB camera 310. The RGB camera 310 may be, for example, a camera on a smartphone, a dashboard camera, or a camera as part of a device specific for driver monitoring.); 
an accelerometer configured to provide acceleration input to the processor ([0068] The motion components 1058 may include acceleration sensor components (e.g., accelerometer)); 
a visual alert component, the visual alert component being configured to generate a visual alert upon receiving a visual alert signal from the processor ([0052] The operations of the techniques described herein may determine the driver state is distracted, such as from fatigue, the driver's focus is away from the road, or the driver is not properly scanning mirrors. Based on the driver state, several actions may be taken. An in-vehicle alert may be used to notify the driver they are distracted. For example, when using the driver state monitor on a smartphone, the smartphone may play a loud audible tone and display a message to the driver on the smartphone screen. In another example, if the driver state monitor is connected to computer system linked to the operation of the vehicle, vibrations may be sent to the steering wheel. [0067] The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.); 
an audio alert component, the audio alert component being configured to generate an audio alert upon receiving an audio alert signal from the processor [0067] The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.); and 
a wireless communication component connected to the processor, the wireless communication component being configured to provide a wireless message upon receiving a wireless alert signal from the processor ([0069] the communication components 1064 may include a network interface component or other suitable device to interface with the network 1080. In further examples, the communication components 1064 may include wired communication components, wireless communication components, cellular communication components, Near Field Communication (NFC) components, Bluetooth® components (e.g., Bluetooth® Low Energy), Wi-Fi® components, and other communication components to provide communication via other modalities.); 
wherein the processor (fig. 10 processor(s) 1010. [0065] The memory/storage 1030 may include a memory 1032, such as a main memory, or other memory storage, and a storage unit 1036, both accessible to the processors 1010 such as via the bus 1002. The storage unit 1036 and memory 1032 store the instructions 1016 embodying any one or more of the methodologies or functions described herein. The instructions 1016 may also reside, completely or partially, within the memory 1032, within the storage unit 1036, within at least one of the processors 1010 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 1000. Accordingly, the memory 1032, the storage unit 1036, and the memory of the processors 1010 are examples of machine-readable media. MPEP section 2114 states an “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, Srirangam Narashiman teaches the claimed apparatus because it teaches all the structural limitations of the claim.) is configured to: 
identify a left eye shape structure of a driver using the video input, the left eye shape structure including at least 6 facial landmarks (abstract: The driver state monitoring system may be further adapted to use a trained thermal image facial landmark predictor to locate facial landmarks in the synthesized thermal images. The driver state monitoring system may be further adapted to analyze the facial landmarks in the synthesized thermal images to determine facial feature movements. [0024] The present disclosure describes a system for detecting a face and facial landmarks. [0026] FIGS. 2A-2C illustrate examples of images captured of a driver, according to some embodiments. The driver state monitor may then perform face detection and facial landmark detection on thermal image 205. The result may be identified thermal image 210. Identified thermal image 210 may have a bounding box to identify the location of a face in a thermal image, such as thermal image 205. A bounding box may be a rectangular outline overlaid or drawn onto thermal image 205. Identified thermal image 210 may have multiple facial landmark identifiers to indicate the location of facial features such as the eyes, nose, mouth, and chin.  [0040] The thermal facial landmark predictor 725 determines multiple landmark points indicative of facial features, such as the eyes and the mouth, on the synthesized thermal image 715. These landmarks may be indicated with a series of dots on the synthesized thermal image 715, resulting in the facial landmark detected thermal image 735. Performing the process 700 on a series of RGB images may result in a series of facial landmark detected thermal images. Analyzing the changes in movement for the facial landmarks from one images to the next may indicate facial feature movements, such as eye closure. [0048] The eye state may be determined by an eye aspect ratio (EAR), which is the ratio of the height and width of the eye. EAR is close to zero when the eyes are closed and non-zero when the eyes are open.); 
identify a right eye shape structure of a driver using the video input, the right eye shape structure including at least 6 facial landmarks (abstract: The driver state monitoring system may be further adapted to use a trained thermal image facial landmark predictor to locate facial landmarks in the synthesized thermal images. The driver state monitoring system may be further adapted to analyze the facial landmarks in the synthesized thermal images to determine facial feature movements. [0024] The present disclosure describes a system for detecting a face and facial landmarks. [0026] FIGS. 2A-2C illustrate examples of images captured of a driver, according to some embodiments. The driver state monitor may then perform face detection and facial landmark detection on thermal image 205. The result may be identified thermal image 210. Identified thermal image 210 may have a bounding box to identify the location of a face in a thermal image, such as thermal image 205. A bounding box may be a rectangular outline overlaid or drawn onto thermal image 205. Identified thermal image 210 may have multiple facial landmark identifiers to indicate the location of facial features such as the eyes, nose, mouth, and chin. [0040] The thermal facial landmark predictor 725 determines multiple landmark points indicative of facial features, such as the eyes and the mouth, on the synthesized thermal image 715. These landmarks may be indicated with a series of dots on the synthesized thermal image 715, resulting in the facial landmark detected thermal image 735. Performing the process 700 on a series of RGB images may result in a series of facial landmark detected thermal images. Analyzing the changes in movement for the facial landmarks from one images to the next may indicate facial feature movements, such as eye closure. [0048] The eye state may be determined by an eye aspect ratio (EAR), which is the ratio of the height and width of the eye. EAR is close to zero when the eyes are closed and non-zero when the eyes are open.); 
compute an eye open ratio (EOR) as an average of a left EOR of the left eye shape structure and a right EOR of the right eye shape structure ([0048] The eye state may be determined by an eye aspect ratio (EAR), which is the ratio of the height and width of the eye. EAR is close to zero when the eyes are closed and non-zero when the eyes are open.); 
identify a mouth shape structure of a driver using the video input, the mouth shape structure including at least 20 facial landmarks (0026] FIGS. 2A-2C illustrate examples of images captured of a driver, according to some embodiments. The driver state monitor may then perform face detection and facial landmark detection on thermal image 205. The result may be identified thermal image 210. Identified thermal image 210 may have a bounding box to identify the location of a face in a thermal image, such as thermal image 205. A bounding box may be a rectangular outline overlaid or drawn onto thermal image 205. Identified thermal image 210 may have multiple facial landmark identifiers to indicate the location of facial features such as the eyes, nose, mouth, and chin. [0040] The thermal facial landmark predictor 725 determines multiple landmark points indicative of facial features, such as the eyes and the mouth, on the synthesized thermal image 715. These landmarks may be indicated with a series of dots on the synthesized thermal image 715, resulting in the facial landmark detected thermal image 735. Performing the process 700 on a series of RGB images may result in a series of facial landmark detected thermal images. Analyzing the changes in movement for the facial landmarks from one images to the next may indicate facial feature movements, such as eye closure.); 
compute a mouth open ratio (MOR) using the mouth shape structure ([0049] [0049] Frequent yawning may be a behavioral trait that is a strong indicator of fatigue or drowsiness. Yawning may be determined in a manner similar to the EAR. The mouth aspect ratio (MAR) is the ratio between the height and width of the mouth. In the first few minutes of a drive, the drive state monitor may perform auto-calibration, during which the average MAR when the mouth is closed is computed. A yawn is detected when the mouth is found to be open continuously for a prolonged period. For example, the driver state monitor may continuously compute the MAR and determine a yawn when the MAR crosses a threshold, such as for a time window of one second.); 
generate an estimate of an acceleration using the acceleration input ([0068] The motion components 1058 may include acceleration sensor components (e.g., accelerometer), gravitation sensor components, rotation sensor components (e.g., gyroscope), and so forth.); 
provide the audio alert signal to the audio alert component and provide the visual alert signal to the visual alert component when the EOR is less than an EOR threshold for consecutive frames in a prescribed EOR assessment time ([0052] The operations of the techniques described herein may determine the driver state is distracted, such as from fatigue, the driver's focus is away from the road, or the driver is not properly scanning mirrors. Based on the driver state, several actions may be taken. An in-vehicle alert may be used to notify the driver they are distracted. [0067] The I/O components 1050 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on. In various example embodiments, the I/O components 1050 may include output components 1052 and input components 1054. The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.); 
provide the audio alert signal to the audio alert component and provide the visual alert signal to the visual alert component when the MOR is greater than an MOR threshold for consecutive frames in a prescribed MOR assessment time ([0052] The operations of the techniques described herein may determine the driver state is distracted, such as from fatigue, the driver's focus is away from the road, or the driver is not properly scanning mirrors. Based on the driver state, several actions may be taken. An in-vehicle alert may be used to notify the driver they are distracted. [0067] The I/O components 1050 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on. In various example embodiments, the I/O components 1050 may include output components 1052 and input components 1054. The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.); 
provide the audio alert signal to the audio alert component and provide the visual alert signal to the visual alert component when the estimate of the acceleration is greater than an acceleration threshold ([0052] The operations of the techniques described herein may determine the driver state is distracted, such as from fatigue, the driver's focus is away from the road, or the driver is not properly scanning mirrors. Based on the driver state, several actions may be taken. An in-vehicle alert may be used to notify the driver they are distracted. [0067] The I/O components 1050 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on. In various example embodiments, the I/O components 1050 may include output components 1052 and input components 1054. The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.); and 
provide the wireless alert signal to the wireless communication component when the processor has provided at least three of the audio alert signals ([0053] The present disclosure may transmit an alert of distracted driving to a remote location, such as a driver monitoring service or dispatch. For example, a trucking company may utilize the driver state monitor in their trucks to monitor how their drivers are performing. The dispatch for the trucking company may receive alerts when it is determined the driver is distracted or fatigued. A dispatch person may use this information to assess the situation in real-time, such as contacting the driver or remotely taking control of the truck to shut down the engine.).

Regarding claim 3, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the EOR threshold is 0.21 to 0.23 ([0048] The eye state may be determined by an eye aspect ratio (EAR), which is the ratio of the height and width of the eye. EAR is close to zero when the eyes are closed and non-zero when the eyes are open. The present disclosure may auto-calibrate for each individual driver to determine eye state. EAR varies from person to person depending on how wide a person opens their eyes. In the first few minutes of a drive, the drive state monitor may auto-calibrate, during which the average EAR when the eyes are open is computed. The average EAR may be used to compute a threshold that may be used to classify between the eyes being open and the eyes being shut. The threshold may be adapted in proportion to the size of the face detected bounding box, which may cater to changes such as the driver leaning forward or back. The present disclosure may calculate the PERCLOS in real-time, based on the ratio of number of frames with the eyes closed to the total number of frames in a minute. For example, the driver may be drowsy if the PERCLOS exceeds 30%.).

Regarding claim 4, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the prescribed EOR assessment time is 400 milliseconds ([0048] The eye state may be determined by an eye aspect ratio (EAR), which is the ratio of the height and width of the eye. EAR is close to zero when the eyes are closed and non-zero when the eyes are open. The present disclosure may auto-calibrate for each individual driver to determine eye state. EAR varies from person to person depending on how wide a person opens their eyes. In the first few minutes of a drive, the drive state monitor may auto-calibrate, during which the average EAR when the eyes are open is computed. The average EAR may be used to compute a threshold that may be used to classify between the eyes being open and the eyes being shut. The threshold may be adapted in proportion to the size of the face detected bounding box, which may cater to changes such as the driver leaning forward or back. The present disclosure may calculate the PERCLOS in real-time, based on the ratio of number of frames with the eyes closed to the total number of frames in a minute. For example, the driver may be drowsy if the PERCLOS exceeds 30%.).

Regarding claim 5, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the MOR threshold is 0.57 to 0.61 ([0049] Frequent yawning may be a behavioral trait that is a strong indicator of fatigue or drowsiness. Yawning may be determined in a manner similar to the EAR (see [0048]). The mouth aspect ratio (MAR) is the ratio between the height and width of the mouth. The MAR is close to zero when the mouth is closed and a non-zero value when it is open. MAR varies from person to person depending on how wide a person opens their mouth (e.g., keeping lips pursed; having lips slightly parted when the mouth is shut). In the first few minutes of a drive, the drive state monitor may perform auto-calibration, during which the average MAR when the mouth is closed is computed. A yawn is detected when the mouth is found to be open continuously for a prolonged period. For example, the driver state monitor may continuously compute the MAR and determine a yawn when the MAR crosses a threshold, such as for a time window of one second.).

Regarding claim 6, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the prescribed MOR assessment time is 500 milliseconds ([0049] Frequent yawning may be a behavioral trait that is a strong indicator of fatigue or drowsiness. Yawning may be determined in a manner similar to the EAR (see [0048]). The mouth aspect ratio (MAR) is the ratio between the height and width of the mouth. The MAR is close to zero when the mouth is closed and a non-zero value when it is open. MAR varies from person to person depending on how wide a person opens their mouth (e.g., keeping lips pursed; having lips slightly parted when the mouth is shut). In the first few minutes of a drive, the drive state monitor may perform auto-calibration, during which the average MAR when the mouth is closed is computed. A yawn is detected when the mouth is found to be open continuously for a prolonged period. For example, the driver state monitor may continuously compute the MAR and determine a yawn when the MAR crosses a threshold, such as for a time window of one second.).

Regarding claim 7, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the acceleration threshold is 4.9 meters/sec.sup.2 ([0067] The I/O components 1050 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on. The specific I/O components 1050 that are included in a particular machine will depend on the type of machine. [0068] The motion components 1058 may include acceleration sensor components (e.g., accelerometer),).

Regarding claim 8, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the video camera is configured to provide the video input at a frame rate of 15 to 30 video frames per second ([0025] A camera may be positioned in the vehicle to capture the facial movements of the driver 110 for the driver state monitor. [0027] The driver state monitoring process 300 may begin by capturing a series of images 315 of a driver 305, while driving a vehicle, with a RGB camera 310. The RGB camera 310 may be, for example, a camera on a smartphone, a dashboard camera, or a camera as part of a device specific for driver monitoring. The series of images 315 are used as input for thermal image synthesis 320. The thermal image synthesis 320 generates a series of synthesized thermal images corresponding to the series of images 315.).

Regarding claim 9, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the video camera is configured to provide 640×480 pixel frames in the video input ([0025] A camera may be positioned in the vehicle to capture the facial movements of the driver 110 for the driver state monitor. [0027] The driver state monitoring process 300 may begin by capturing a series of images 315 of a driver 305, while driving a vehicle, with a RGB camera 310. The RGB camera 310 may be, for example, a camera on a smartphone, a dashboard camera, or a camera as part of a device specific for driver monitoring.).

Regarding claim 10, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the processor is configured to implement Open-Source Computer Vision Library (OpenCV) ([0064] The machine 1000 may include processors 1010, memory/storage 1030, and I/O components 1050, which may be configured to communicate with each other such as via a bus 1002. In an example embodiment, the processors 1010 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU), a Digital Signal Processor (DSP), an ASIC, a Radio-Frequency Integrated Circuit (RFIC), another processor, or any suitable combination thereof) may include, for example, a processor 1012 and a processor 1014 that may execute the instructions 1016. The term “processor” is intended to include multi-core processors that may comprise two or more independent processors (sometimes referred to as “cores”) that may execute instructions contemporaneously. Although FIG. 10 shows multiple processors 1010, the machine 1000 may include a single processor with a single core, a single processor with multiple cores (e.g., a multi-core processor), multiple processors with a single core, multiple processors with multiples cores, or any combination thereof.).

Regarding claim 11, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the processor is configured to implement general-purpose software library Dlib ([0064] The machine 1000 may include processors 1010, memory/storage 1030, and I/O components 1050, which may be configured to communicate with each other such as via a bus 1002. In an example embodiment, the processors 1010 (e.g., a Central Processing Unit (CPU), a Reduced Instruction Set Computing (RISC) processor, a Complex Instruction Set Computing (CISC) processor, a Graphics Processing Unit (GPU), a Digital Signal Processor (DSP), an ASIC, a Radio-Frequency Integrated Circuit (RFIC), another processor, or any suitable combination thereof) may include, for example, a processor 1012 and a processor 1014 that may execute the instructions 1016. The term “processor” is intended to include multi-core processors that may comprise two or more independent processors (sometimes referred to as “cores”) that may execute instructions contemporaneously. Although FIG. 10 shows multiple processors 1010, the machine 1000 may include a single processor with a single core, a single processor with multiple cores (e.g., a multi-core processor), multiple processors with a single core, multiple processors with multiples cores, or any combination thereof. [0065] The memory/storage 1030 may include a memory 1032, such as a main memory, or other memory storage, and a storage unit 1036, both accessible to the processors 1010 such as via the bus 1002. The storage unit 1036 and memory 1032 store the instructions 1016 embodying any one or more of the methodologies or functions described herein. The instructions 1016 may also reside, completely or partially, within the memory 1032, within the storage unit 1036, within at least one of the processors 1010 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 1000. Accordingly, the memory 1032, the storage unit 1036, and the memory of the processors 1010 are examples of machine-readable media.).

Regarding claim 12, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the processor is configured to generate 128 dimension (128-d) vectors that are representative of individual faces using a Histogram of Oriented Gradients (HOG) algorithm ( [0028] A facial detection system may be used to determine the location of a face in images to then analyze the facial movements for distracted driving. RGB and FLIR thermal images may be captured in tandem in daylight conditions across multiple drivers during actual drives. A Histogram of Oriented Gradients (HOG) detector with Support Vector Machine (SVM) classifier may be implemented for face detection. [0064] The machine 1000 may include processors 1010. [0065] The memory/storage 1030 may include a memory 1032, such as a main memory, or other memory storage, and a storage unit 1036, both accessible to the processors 1010 such as via the bus 1002. The storage unit 1036 and memory 1032 store the instructions 1016 embodying any one or more of the methodologies or functions described herein. The instructions 1016 may also reside, completely or partially, within the memory 1032, within the storage unit 1036, within at least one of the processors 1010 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 1000. Accordingly, the memory 1032, the storage unit 1036, and the memory of the processors 1010 are examples of machine-readable media.).

Regarding claim 13, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the controller is configured to recognize a specific face using a program encode_faces.py in Dlib ([0021] and [0026]: The present disclosure may use a camera to capture a vehicle driver's face. [0054] Over time, the determinations of distracted driving may be collected and stored, either on an in-vehicle device or transmitted to a remote storage device or center, such as a data warehouse. The data for a particular driver may be analyzed to determine statistics such as the frequency of distracted driving occurrences compared to their overall driving time, which types of distractions they are inclined to, and the time of day when the distracted driving is more likely to occur. [0064] The machine 1000 may include processors 1010. [0065] The memory/storage 1030 may include a memory 1032, such as a main memory, or other memory storage, and a storage unit 1036, both accessible to the processors 1010 such as via the bus 1002. The storage unit 1036 and memory 1032 store the instructions 1016 embodying any one or more of the methodologies or functions described herein. The instructions 1016 may also reside, completely or partially, within the memory 1032, within the storage unit 1036, within at least one of the processors 1010 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 1000. Accordingly, the memory 1032, the storage unit 1036, and the memory of the processors 1010 are examples of machine-readable media.).

Regarding claim 14, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the processor is configured to generate the facial landmarks using a Haar cascade face detector in Dlib ([0030] Using the identified location of a face in the images, facial landmarks may be determined for monitoring facial movements. [0064] The machine 1000 may include processors 1010. [0065] The memory/storage 1030 may include a memory 1032, such as a main memory, or other memory storage, and a storage unit 1036, both accessible to the processors 1010 such as via the bus 1002. The storage unit 1036 and memory 1032 store the instructions 1016 embodying any one or more of the methodologies or functions described herein. The instructions 1016 may also reside, completely or partially, within the memory 1032, within the storage unit 1036, within at least one of the processors 1010 (e.g., within the processor's cache memory), or any suitable combination thereof, during execution thereof by the machine 1000. Accordingly, the memory 1032, the storage unit 1036, and the memory of the processors 1010 are examples of machine-readable media.).

Regarding claim 15, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the left EOR is calculated as an average of vertical openings of the left eye shape structure, divided by a horizontal opening of the left eye shape structure, and the right EOR is calculated as an average of vertical openings of the right eye shape structure, divided by a horizontal opening of the right eye shape structure ([0048] The eye state may be determined by an eye aspect ratio (EAR), which is the ratio of the height and width of the eye. EAR is close to zero when the eyes are closed and non-zero when the eyes are open. The present disclosure may auto-calibrate for each individual driver to determine eye state. EAR varies from person to person depending on how wide a person opens their eyes. In the first few minutes of a drive, the drive state monitor may auto-calibrate, during which the average EAR when the eyes are open is computed. The average EAR may be used to compute a threshold that may be used to classify between the eyes being open and the eyes being shut. The threshold may be adapted in proportion to the size of the face detected bounding box, which may cater to changes such as the driver leaning forward or back. The present disclosure may calculate the PERCLOS in real-time, based on the ratio of number of frames with the eyes closed to the total number of frames in a minute. For example, the driver may be drowsy if the PERCLOS exceeds 30%.).

Regarding claim 16, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the MOR is calculated as a vertical opening of the mouth shape structure, divided by a horizontal opening of the mouth shape structure ([0049] Frequent yawning may be a behavioral trait that is a strong indicator of fatigue or drowsiness. Yawning may be determined in a manner similar to the EAR. The mouth aspect ratio (MAR) is the ratio between the height and width of the mouth. The MAR is close to zero when the mouth is closed and a non-zero value when it is open. MAR varies from person to person depending on how wide a person opens their mouth (e.g., keeping lips pursed; having lips slightly parted when the mouth is shut). In the first few minutes of a drive, the drive state monitor may perform auto-calibration, during which the average MAR when the mouth is closed is computed. A yawn is detected when the mouth is found to be open continuously for a prolonged period. For example, the driver state monitor may continuously compute the MAR and determine a yawn when the MAR crosses a threshold, such as for a time window of one second.).

Regarding claim 17, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein the processor is configured to accumulate an excursion count of EOR threshold excursions, MOR threshold excursions, and acceleration threshold excursions ([0021] The present disclosure may use a camera to capture a vehicle driver's face to detect gaze and fatigue. Where a driver is looking is key to safety. Mirror scanning, blind spot monitoring, texting, and rubbernecking are all activities that fundamentally pertain to the driver's gaze. The present disclosure attempts to determine the driver's gaze, by combining head pose and eye tracking, as well as perform auto-calibration to ensure robustness based on variation in camera position and orientation, driver seating, and vehicle configuration. [0052] The operations of the techniques described herein may determine the driver state is distracted, such as from fatigue, the driver's focus is away from the road, or the driver is not properly scanning mirrors. Based on the driver state, several actions may be taken. An in-vehicle alert may be used to notify the driver they are distracted. [0067] The I/O components 1050 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on. In various example embodiments, the I/O components 1050 may include output components 1052 and input components 1054. The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.).

Regarding claim 18, Srirangam Narashiman discloses the distracted driver detection device of claim 17, wherein the processor is configured to report the excursion count using the wireless communication component, when the excursion count exceeds 20 in a 60 minute time period ([0053] The present disclosure may transmit an alert of distracted driving to a remote location, such as a driver monitoring service or dispatch. For example, a trucking company may utilize the driver state monitor in their trucks to monitor how their drivers are performing. The dispatch for the trucking company may receive alerts when it is determined the driver is distracted or fatigued. A dispatch person may use this information to assess the situation in real-time, such as contacting the driver or remotely taking control of the truck to shut down the engine.).

Regarding claim 19, Srirangam Narashiman discloses the distracted driver detection device of claim 1, wherein: the audio alert component is a first audio alert component; the audio alert signal is a first audio alert signal; the first audio alert component is a buzzer configured to generate a buzzer alert upon receiving the first audio alert signal from the processor; and the distracted driver detection device includes a second audio alert component, the second audio alert component being a speaker configured to generate a voice alert upon receiving a second audio alert signal from the processor ([0052] The operations of the techniques described herein may determine the driver state is distracted, such as from fatigue, the driver's focus is away from the road, or the driver is not properly scanning mirrors. Based on the driver state, several actions may be taken. An in-vehicle alert may be used to notify the driver they are distracted. [0067] The I/O components 1050 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on. In various example embodiments, the I/O components 1050 may include output components 1052 and input components 1054. The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.).

Regarding claim 20, Srirangam Narashiman discloses the distracted driver detection device of claim 1, further including a safe driving visual signal component configured to generate a safe driving status signal upon receiving a safe driving signal from the processor, and wherein the processor is configured to provide the safe driving signal when the EOR is below the EOR threshold, the MOR is below the MOR threshold, and the acceleration is below the acceleration threshold ([0051]-[0052] The computing device may capture the RGB images and transmit the RGB images to the server over the network for the driver state monitor to process the images and determine the driver's state (such as safe driving state). The remote driver state monitor may transmit information back to the computing device based on the determination of the driver's state. The operations of the techniques described herein may determine the driver state is safe. Based on the driver state, several actions may be taken. An in-vehicle alert may be used to notify the driver of the determined driver state. [0067] The I/O components 1050 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on. In various example embodiments, the I/O components 1050 may include output components 1052 and input components 1054. The output components 1052 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth. For example, in addition to a speaker, the output components 1052 may include a visual output device adapted to provide augmented visual colors, animations, and presentation of information that is determined to best communicate and improve the user's mood to an optimal state as described herein.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Srirangam Narashiman et al. (US 20190279009 A1) as applied to claim 1 above, further in view of Li et al. (US 11181978 B2).

Regarding claim 2, Srirangam Narashiman discloses the distracted driver detection device of claim 1, but does not expressly disclose wherein the processor is a Raspberry Pi microcontroller.
Li, from a similar field of endeavor, teaches a processor is a Raspberry Pi microcontroller (col 14 ln 22-24: The processor 202 may be formed by one or more CPU, MCU, controllers, logic circuits, Raspberry Pi chip, etc.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to use Raspberry Pi microcontroller as taught by Li in the device taught by SN in order to process information (as suggested in col 14 ln 12 -22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684